ROGERS, J.
Appellant was indicted and tried for murder, found guilty of manslaughter, and recommended to the mercy of the court. - He was sentenced to serve not less than one year nor more than three years in the state penitentiary. Whilst three bills of exception were reserved during the progress of the trial, the sole question presented by this appeal is whether or not two of the jurors who sat on the jury were sworn and accepted " to try the case. The contention is effectively disposed of by the per curiam of the trial judge, from which it appears:
“The evidence on the trial of the motion showed that the 12 jurors were all sworn as jurors as required by law, and that the allegation for new trial on this point was without foundation in fact.”
The other bills of exception apparently have been abandoned, since they do not appear in the motion for a new trial, nor was there any exception reserved to the overruling of the motion for a new trial itself. No appearance, either by oral argument or by brief, having been made on behalf of appellant in this court, we assume that he has concluded .that there is no merit in this appeal. That is our conclusion.
Judgment affirmed.